271 S.E.2d 544 (1980)
49 N.C. App. 398
Kenneth H. JOHNSON
v.
Wanda B. GARWOOD and husband, John Garwood; Peggy B. Newsom and husband, Charles Newsom; Kaye B. Mann and husband, Robert Lewis Mann.
No. 8025SC387.
Court of Appeals of North Carolina.
November 4, 1980.
No counsel for plaintiff-appellee.
Patrick, Harper & Dixon by Stephen M. Thomas, Hickory, for defendants-appellants.
ARNOLD, Judge.
By this purported appeal we are again presented with an attempt to appeal from an order granting a new trial solely as to the issues of damages. Such an order is interlocutory and there is no immediate right of appeal. Industries, Inc. v. Insurance *545 Co., 296 N.C. 486, 251 S.E.2d 443 (1979).
While G.S. 1-277(a) provides that "[a]n appeal may be taken from every judicial order or determination ... which grants or refuses a new trial," this Court has observed that an order granting only a partial new trial is not subject to immediate appellate review. Insurance Co. v. Dickens, 41 N.C.App. 184, 254 S.E.2d 197 (1979). Defendant may not appeal from the order directing a new trial solely on the issue of damages.
Appeal dismissed.
HEDRICK and HILL, JJ., concur.